Rule 22c-2 Agreement SHAREHOLDER INFORMATION AGREEMENT entered into as of June10, 2011 by and between Financial Investors Variable Insurance Trust (the “Fund”) and Security Benefit Life Insurance Company (the “Intermediary”) with an effective date of June10, 2011. As used in this Agreement, the following terms shall have the following meanings, unless a different meaning is clearly required by the contexts: The term “Intermediary” shall mean an insurance company separate account. The term “Fund” shall mean an open-ended management investment company that is registered or required to register under section 8 of the Investment Company Act of 1940 and includes (i)an investment adviser to or administrator for the Fund; (ii)the principal underwriter or distributor for the Fund; or (iii)the transfer agent for the Fund.The term not does include any “excepted funds” as defined in SEC Rule22c-2(b) under the Investment Company Act of 1940.1 The term “Shares” means the interests of Shareholders corresponding to the redeemable securities of record issued by the Fund under the Investment Company Act of 1940 that are held by the Intermediary. The term “Shareholder” means the holder of interests in a variable annuity or variable life insurance contract issued by the Intermediary (“Contract”), or a participant in an employee benefit plan with a beneficial interest in a contract. The term “Shareholder-Initiated Transfer Purchase” means a transaction that is initiated or directed by a Shareholder that results in a transfer of assets within a Contract to a Fund, but does not include transactions that are executed:(i)automatically pursuant to a contractual or systematic program or enrollment such as transfer of assets within a Contract to a Fund as a result of “dollar cost averaging” programs, insurance company approved asset allocation programs, or automatic rebalancing programs; (ii)pursuant to a Contract death benefit; (iii)one-time step-up in Contract value pursuant to a Contract death benefit; (iv)allocation of assets to a Fund through a Contract as a result of payments such as loan repayments, scheduled contributions, retirement plan salary reduction contributions, or planned premium payments to the Contract; or (v)pre-arranged transfers at the conclusion of a required free look period. The term “Shareholder-Initiated Transfer Redemption” means a transaction that is initiated or directed by a Shareholder that results in a transfer of assets within a Contract out of a Fund, but does not include transactions that are executed:(i)automatically 1 As defined in SEC Rule22c-2(b), term “excepted fund” means any:(1)money market fund; (2)fund that issues securities that are listed on a national exchange; and (3)fund that affirmatively permits short-term trading of its securities, if its prospectus clearly and prominently discloses that the fund permits short-term trading of its securities and that such trading may result in additional costs for the fund. Page 1 of 4 pursuant to a contractual or systematic program or enrollments such as transfers of assets within a Contract out of a Fund as a result of annuity payouts, loans, systematic withdrawal programs, insurance company approved asset allocation programs and automatic rebalancing programs; (ii)as a result of any deduction of charges or fees under a Contract; (iii)within a Contract out of a Fund as a result of scheduled withdrawals or surrenders from a Contract; or (iv)as a result of payment of a death benefit from a Contract. The term “written” includes electronic writings and facsimile transmissions. WHEREAS, SEC Rule22c-2 under the Investment Company Act of 1940 requires that funds enter into written agreements with intermediaries pursuant to which intermediaries agree with the funds to provide or arrange to provide the funds with certain underlying shareholder data and to abide by instructions for the funds related to those shareholders; WHEREAS, this Agreement shall inure to the benefit of and shall be binding upon the undersigned; NOW, THEREFORE, the Fund and the Intermediary hereby agree as follows: 1. Agreement to Provide Shareholder Information. Intermediary agrees to provide the Fund or its designee, upon written request, the taxpayer identification number (“TIN”), the Individual/International Taxpayer Identification Number (“ITIN”)*, or other government-issued identifier (“GII”) and the Contract owner number or participant account number associated with the Shareholder, if known, of any or all Shareholder(s) of the account, and the amount, date and transaction type (purchase, redemption, transfer, or exchange) of every purchase, redemption, transfer, or exchange of Shares held through an account maintained by the Intermediary during the period covered by the request.Unless otherwise specifically requested by the Fund, the Intermediary shall only be required to provide information relating to Shareholder-Initiated Transfer Purchases or Shareholder-Initiated Transfer Redemptions. Period Covered by Request.Requests must set forth a specific period, not to exceed ninety (90) business days from the date of the request, for which trans­action information is sought.The Fund may request transaction information older than ninety (90) business days from the date of the request as it deems necessary to investigate compliance with policies established by the Fund for the purpose of eliminating or reducing any dilution of the value of the outstanding shares issued by the Fund. * According to the IRS’ website, the ITIN refers to the Individual Taxpayer Identification number, which is a nine-digit number that always begins with the number 9 and has a 7 or 8 in the fourth digit, example 9XX-7X-XXXX.The IRS issues ITINs to individuals who are required to have a U.S. taxpayer identification number but who do not have, and are not eligible to obtain a Social Security Number (SSN) from the Social Security Administration (SSA).SEC Rule 22c-2 inadvertently refers to the ITIN as the International Taxpayer Identification Number. Page 2 of 4 Form and Timing of Response. (a) Intermediary agrees to provide, promptly upon request of the Fund or its designee, the requested information specified in paragraph1.If requested by the Fund or its designee, Intermediary agrees to use best efforts to determine promptly whether any specific person about whom it has received the identification and transaction information specified in paragraph 1 is itself a financial intermediary (“indirect intermediary”) and, upon further request of the Fund or its designee, promptly either (i) provide (or arrange to have provided) the information set forth in paragraph 1 for those share­holders who hold an account with an indirect intermediary or (ii) restrict or prohibit the indirect intermediary from purchasing, in nominee name on behalf of other persons, securities issued by the Fund. Intermediary additionally agrees to inform the Fund whether it plans to perform (i) or (ii). (b) Responses required by this paragraph must be communicated in writing and in a format mutually agreed upon by the Fund or its designee and the Intermediary; and (c) To the extent practicable, the format for any transaction information provided to the Fund should be consistent with the NSCC Standardized Data Reporting Format. Limitations on Use of Information.The Fund agrees not to use the informa­tion received pursuant to this Agreement for any purpose other than as necessary to comply with the provisions of Rule22c-2 or to fulfill other regulatory or legal requirements subject to the privacy provisions of TitleV of the Gramm-Leach-Bliley Act (Public Law 106-102) and comparable state laws. 2. Agreement to Restrict Trading.Intermediary agrees to execute written instructions from the Fund to restrict or prohibit further purchases or exchanges of Shares by a Shareholder that has been identified by the Fund as having engaged in transactions of the Fund’s Shares (directly or indirectly through the Intermediary’s account) that violate policies established by the Fund for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Fund.Unless otherwise directed by the Fund, any such restrictions or prohibitions shall only apply to Shareholder-Initiated Transfer Purchases or Shareholder-Initiated Transfer Redemptions that are effected directly or indirectly through Intermediary.Instructions must be received by Intermediary at the following address, or such other address that Intermediary may communicate to Fund in writing from time to time, including, if applicable, an e-mail and/or facsimile telephone number: Se2Rule22c-2@se2.com One Security Benefit Place Topeka, KS 66636-0001 Attn:Sharna Crow Page 3 of 4 Form of Instructions.Instructions must include the TIN, ITIN, or GII and the specific individual Contract owner number or participant account number associated with the Shareholder, if known, and the specific restriction(s) to be executed, including how long the restriction(s) is(are) to remain in place.If the TIN, ITIN, GII or the specific individual Contract owner number or participant account number associated with the Shareholder is not known, the instructions must include an equivalent identifying number of the Shareholder(s) or account(s) or other agreed upon information to which the instruction relates. Timing of Response.Intermediary agrees to execute instructions as soon as reasonably practicable, but not later than five business days after receipt of the instructions by the Intermediary. Confirmation by Intermediary.Intermediary must provide written confirmation to the Fund that instructions have been executed.Intermediary agrees to provide confirmation as soon as reasonably practicable, but not later than ten business days after the instructions have been executed. 3. Construction of the Agreement; Fund Participation Agreements.The parties have entered into one or more Fund Participation Agreements between or among them for the purchase and redemption of shares of the Funds by the Accounts in connection with the Contracts.This Agreement supplements those Fund Participation Agreements.To the extent the terms of this Agreement conflict with the terms of a Fund Participation Agreement, the terms of this Agreement shall control. 4. Termination.This Agreement will terminate upon the termination of the Fund Participation Agreements. IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as of the date first above written. SECURITY BENEFIT LIFE INSURANCE COMPANY By: /s/ DOUGLAS G. WOLFF Name: Douglas G. Wolff Title: Senior Vice President FINANCIAL INVESTORS VARIABLE INSURANCE TRUST By: /s/ THOMAS A. CARTER Name: Thomas A. Carter Title: President Page 4 of 4
